Citation Nr: 0215983	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-08 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral uveitis.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from January 1966 to January 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision by the Department of 
Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO).

This matter was remanded in March 2001.  At that time, in 
addition to the above-noted issue, the matter of entitlement 
to service connection for a low back disorder was on appeal.  
That issue was resolved in an August 2002 rating action; 
thus, it is no longer before the Board.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran's bilateral uveitis was first shown many years 
after service and there no medical evidence of a nexus to 
service.  



CONCLUSION OF LAW

The veteran's bilateral uveitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
private surgical records extending from 1997 to 2000, the 
personal hearing held in February 2000, the BVA Remand dated 
in March 2001 directing further development and a VA 
examination, a development letter dated in April 2002 
regarding the need to obtain treatment records and medical 
records submitted for Social Security benefits, the VA 
ophthalmology examination conducted in June 2002, and the 
rating action dated in August 2002, the RO provided the 
veteran with the applicable law and regulations and gave 
adequate notice as to the evidence needed to substantiate her 
claim.  In particular, the RO included reference to the VCAA 
in the latest rating decision in August 2002.  Noted in that 
rating decision is the evidence gathered and reviewed 
relevant to the veteran's claim.  Thus, in light of the 
above, the Board is satisfied that the RO has provided all 
notice to the veteran as required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Essentially, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran claims that she is entitled to service connection 
for bilateral uveitis.  She alleges that uveitis first 
manifested itself in service, but that the disorder was not 
known by name at that time.  She gave testimony that in 1984 
she was officially diagnosed with uveitis.  She also stated 
that at that time, the examiner indicated that her disorder 
had its onset in service and lay dormant for many years 
before detection.  Personal hearing transcript, February 
2000, (T.) at 3.  The veteran also alleged that she had some 
visual problems during service and several years after 
discharge, she was diagnosed with uveitis. (T.) at 5.  She 
also testified that her exposure to tear gas in boot camp 
contributed to her eye disability.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (2001).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

At the outset, the Board has determined that the veteran's 
post-service diagnosis of chronic uveitis is not linked to 
her period of active service.  The veteran's service medical 
records are negative for any pertinent findings.  Other than 
indications of myopia on periodic examinations in service and 
a history of wearing glasses, there are no clinical records 
to support the onset of uveitis in service.  On discharge 
examination dated on January 17, 1968, all findings with 
respect to the veteran's eyes were normal.  The veteran 
herself stated that she had never had eye troubles.  Thus, in 
this regard, her service connection claim fails.  

Following service, VA and private clinical records also do 
not support that chronic uveitis occurred coincidentally with 
the veteran's period of active service.  In private medical 
records extending from 1990 to 1995, it is noted that the 
veteran was diagnosed with and being treated for recurring 
uveitis, existing for several years per the veteran herself.  
In a private doctor's statement dated in July 1996, the 
physician noted the veteran's diagnosis of chronic uveitis 
with allegedly a 10-year history.  

In various letters from Dr. H. with the Retina Center, 
including an August 1997 statement, the doctor noted that the 
veteran was being seen for follow-up evaluation from a prior 
diagnosis of chronic uveitis and a successful cataract 
operation in January 1997.  The doctor noted treatment 
required at that time for increased symptoms associated with 
intraocular pressure and active inflammation.  Nothing was 
included in the post-surgical records related to the 
veteran's chronic uveitis and her period of service.  

In a statement dated in September 1997 from the Orange Grove 
Center Corrective Eye Surgery, the physician noted that the 
veteran was being treated for chronic recurring uveitis.  
Noted is that the common etiology for chronic uveitis is 
idiopathic (unknown), but that in the veteran's 
circumstances, it was important to rule out specific 
underlying conditions.  

In March 1998, the veteran was awarded Social Security 
benefits due in part to disability related to chronic 
uveitis.  In a June 1998 statement from Orange Grove Center 
Corrective Eye Surgery, the physician noted that an 
evaluation suggested a diagnosis of sarcoid uveitis.  

On VA examination in June 1999, the examiner noted that the 
veteran was being treated at a Blind Rehabilitation Center.  
The veteran complained that her vision had deteriorated 
significantly over the prior six months with episodes where 
the vision in her right eye had totally blacked out.  On 
review of the claims folder, the examiner noted that the 
veteran had been treated for uveitis for more than 15 years, 
but that no etiology had been determined for the chronic 
bilateral eye disorder.  The veteran claimed that the only 
known trauma to her eyes had been the exposure in service to 
some form of gas.  On examination, the examiner diagnosed 
legal blindness, pan uveitis, and acute increased intraocular 
pressure either steroid induced or a glaucomatocyclitic 
crisis.  

As noted throughout the claims folder, and for example, 
specifically in the December 2001 statement from a glaucoma 
specialist, Dr. H., the veteran was being treated for 
multiple disorders related to eye problems, one of which was 
chronic uveitis.  

On VA examination in June 2002, contrary to the veteran's 
allegations that she was diagnosed with uveitis by a Dr. K. 
in 1984, the examiner noted that on review of the veteran's 
claims folder, there were no records related to eye disorders 
prior to 1995.  The examiner also noted that no etiology as 
to the veteran's diagnosis of uveitis had ever been 
determined.  In response to questions of etiology per the 
Board's Remand in March 2001, the examiner noted that it was 
unlikely that the veteran's chronic uveitis was related to 
her period of service.  The service medical records do not 
contain any clinical data that pertain to the onset of 
uveitis in service.  In fact, at separation, the veteran 
indicated that she had never had any eye troubles.  
With respect to the veteran's contentions that her exposure 
to gases in service contributed to the development of her 
uveitis, the examiner noted that the veteran had myopia prior 
to service and that myopia is unrelated to chronic uveitis.  
Further, the examiner stated that traumatic uveitis usually 
occurs due to blunt trauma or penetrating injury.  Moreover, 
the examiner stated that while exposure to tear and other 
gases could have caused temporary ocular irritation, a 
literature search failed to find that such exposure in fact 
causes uveitis.  Nonetheless, the examiner also stated that 
even if exposure to gases could be the cause of uveitis, the 
disorder would develop as a nongranulomatous type of uveitis 
rather than a chronic disability.  Again, the examiner 
remarked that chronic uveitis is often idiopathic; its 
etiology remains unknown, but its origin may be associated 
with certain systemic diseases.  The examiner further 
remarked that chronic granulomatous uveitis is often caused 
by such diseases as tuberculosis, sarcoidosis, and syphilis, 
but other conditions have been associated with pan uveitis, 
including multiple sclerosis, with which the veteran had been 
recently diagnosed.  

Thus, in light of the clinical data associated with the 
veteran's claims folder, the Board has concluded that her 
chronic bilateral uveitis did not have its onset in service.  
Overall, the medical evidence of record does not suggest or 
tend to suggest that she experienced symptoms of or was 
treated for bilateral uveitis while in service.  Thus, in 
this regard, the veteran's service connection claim for 
bilateral uveitis fails.  

The Board recognizes that the veteran has submitted articles 
addressing diseases of the uveal tract in support of her 
claim and has made her own statements as to the association 
between such exposure and the development of her uveitis.  
While these articles are informational in nature, they are 
not pertinent to the veteran and her disorder specifically.  
Thus, they are not considered competent medical evidence so 
as to substantiate her claim for service connection for 
bilateral uveitis.  

Further, as to both the veteran's own statements and the lay 
statements of record that attest to personal knowledge of the 
veteran and her circumstances, neither the veteran herself 
nor the individuals who supplied these statements have 
provided evidence of the qualifications and training 
necessary to render a statement medically competent.  Thus, 
the value of those statements is limited to the information 
imparted and nothing more.  In other words, such statements 
do not rise to the level of competent clinical evidence to 
relate the veteran's post-service eye disorder to her period 
of service.  In this regard, the Board would point out that a 
lay person, untrained in the field of medical diagnostics, is 
incompetent to offer an opinion which requires specialized 
medical knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
in this respect as well, the veteran's service connection 
claim must fail.  

Overall, the Board has determined that the evidence of record 
preponderates against a finding that the veteran is entitled 
to service connection for her bilateral uveitis.  
Essentially, there is no medical evidence that the veteran's 
post-service uveitis is linked to her period of service.  
Therefore, her claim must be denied.  

While the Board must consider all potential applicable 
regulations and laws relevant to the veteran's assertions and 
issues raised in the record, and state such in the reasons 
and bases, and has done so accordingly, there is no evidence 
under these factual circumstances to award service connection 
for this veteran's claim.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).


ORDER

Service connection for bilateral uveitis is denied.  


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

